Exhibit 10.4

EXECUTION COPY

 

 

 

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMONG

SEARS HOLDINGS CORPORATION,

SEARS, ROEBUCK AND CO.,

SEARS ROEBUCK ACCEPTANCE CORP.,

KMART HOLDING CORPORATION,

KMART CORPORATION

AND CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES,

AS GRANTORS

AND

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

AND

GENERAL ELECTRIC CAPITAL CORPORATION,

AS CO-COLLATERAL AGENTS

DATED AS OF APRIL 8, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   SECTION 1. DEFINED TERMS      2   

1.1

    

Definitions

     2   

1.2

    

Other Definitional Provisions

     4   

1.3

    

Assumption of Obligations by PBDE

     5    SECTION 2. GUARANTEE      5   

2.1

    

Guarantee

     5   

2.2

    

Right of Contribution

     6   

2.3

    

No Subrogation

     6   

2.4

    

Amendments, etc. with respect to the Borrower Obligations

     6   

2.5

    

Guarantee Absolute and Unconditional

     7   

2.6

    

Reinstatement

     8   

2.7

    

Payments

     8    SECTION 3. GRANT OF SECURITY INTEREST      8   

3.1

    

Collateral; Grant of Security Interest

     8   

3.2

    

No Assumption of Liability

     9    SECTION 4. REPRESENTATIONS AND WARRANTIES      9   

4.1

    

Title; No Other Liens

     9   

4.2

    

Perfected First Priority Liens

     9   

4.3

    

Jurisdiction of Organization

     10   

4.4

    

Credit Card Accounts Receivable and Pharmacy Receivables

     10   

4.5

    

Related Intellectual Property

     10   

4.6

    

[Intentionally Omitted]

     11   

4.7

    

Dealer Store Inventory

     11   

4.8

    

Pharmaceutical Laws

     11   

4.9

    

HIPAA Compliance

     11   

4.10

    

Compliance with Health Care Laws

     12   

4.11

    

Prescription Lists

     12    SECTION 5. COVENANTS      12   

5.1

    

Delivery of Instruments and Chattel Paper

     12   

5.2

    

Maintenance of Insurance

     12   

5.3

    

Maintenance of Perfected Security Interest; Further Documentation

     12   

5.4

    

Changes in Name, etc.

     13    SECTION 6. REMEDIAL PROVISIONS      13   

6.1

    

Certain Matters Relating to Credit Card Accounts Receivable and Pharmacy
Receivables

     13   

6.2

    

Communications with Obligors; Grantors Remain Liable

     13   

6.3

    

[Intentionally Omitted]

     14   

6.4

    

Application of Proceeds

     14   

6.5

    

Code and Other Remedies

     15   

6.6

    

Deficiency

     17   

6.7

    

Grant of License in Intellectual Property, Software and other Assets

     17   

 

-i-



--------------------------------------------------------------------------------

SECTION 7. THE CO-COLLATERAL AGENTS      18   

7.1

    

Co-Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     18   

7.2

    

Duty of Co-Collateral Agents

     20   

7.3

    

Execution of Financing Statements

     20   

7.4

    

Authority of the Co-Collateral Agents and the Control Co-Collateral Agent

     20    SECTION 8. MISCELLANEOUS      21   

8.1

    

Amendments in Writing

     21   

8.2

    

Notices

     21   

8.3

    

No Waiver by Course of Conduct; Cumulative Remedies

     21   

8.4

    

Enforcement Expenses; Indemnification

     21   

8.5

    

Successors and Assigns

     22   

8.6

    

Set-Off

     22   

8.7

    

Counterparts

     22   

8.8

    

Severability

     23   

8.9

    

Section Headings

     23   

8.10

    

Integration

     23   

8.11

    

GOVERNING LAW

     23   

8.12

    

[Intentionally Omitted]

     23   

8.13

    

Acknowledgements

     23   

8.14

    

Additional Grantors

     23   

8.15

    

Releases

     23   

8.16

    

Jurisdiction, Etc.

     24   

8.17

    

WAIVER OF JURY TRIAL

     25   

8.18

    

Existing Guarantee and Collateral Agreement

     25   

SCHEDULES

  

 

Schedule 1      Grantors; Notice Addresses Schedule 2      Perfection Matters
Schedule 3      Jurisdictions of Organization

 

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
April 8, 2011, among (a) each of the entities listed on Schedule 1 hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), and (b) Bank of America, N.A., Wells Fargo Bank,
National Association and General Electric Capital Corporation, as co-collateral
agents (collectively in such capacity, the “Co-Collateral Agents”).

W I T N E S S E T H:

WHEREAS, Sears Holdings Corporation, a Delaware corporation (“Holdings”), Sears
Roebuck Acceptance Corp., a Delaware corporation (“SRAC”), Kmart Corporation, a
Michigan corporation (“Kmart Corp.” and together with SRAC, the “Borrowers”),
the banks, financial institutions and other parties thereto as “Lenders” (the
“Lenders”), Bank of America, N.A., Wells Fargo Bank, National Association, f/k/a
Wells Fargo Retail Finance, LLC and General Electric Capital Corporation, as
co-collateral agents and co-syndication agents, JPMorgan Chase Bank, N.A. and
Barclays Bank PLC, as documentation agents, Merrill Lynch, Pierce, Fenner &
Smith Incorporated f/k/a Banc of America Securities LLC, Wells Fargo Bank,
National Association and GE Capital Markets, Inc. as joint lead arrangers and
joint bookrunners, and Bank of America, N.A., as administrative agent (the
“Existing Agent”), are party to that certain Amended and Restated Credit
Agreement dated as of May 21, 2009 (as amended from time to time and in effect,
the “Existing Credit Agreement”); and;

WHEREAS, pursuant to the Credit Agreement (as defined below), the Lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, Holdings has formed Private Brands, Ltd., a Delaware corporation
(“PBDE”), and has merged Private Brands, Ltd., a West Virginia corporation
(“PBWV”), with and into PBDE, and PBDE is the surviving entity in connection
with such merger;

WHEREAS, it was a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Existing Credit
Agreement that the Grantors shall have executed and delivered that certain
Amended and Restated Guarantee and Collateral Agreement dated May 21, 2009 (the
“Existing Guarantee and Collateral Agreement”), to the Co-Collateral Agents for
the ratable benefit of the Credit Parties (as defined in the Existing Credit
Agreement);

WHEREAS, Holdings, the Borrowers, the Required Lenders (under and as defined in
the Existing Credit Agreement), the Agent and the Co-Collateral Agents, desire
to amend and restate the Existing Credit Agreement in its entirety pursuant to
the terms of a certain Second Amended and Restated Credit Agreement, dated as of
the date hereof (the “Credit Agreement”); and

 

1



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Co-Collateral
Agents and the other Credit Parties, party thereto, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the undersigned hereby agree that the Existing Guarantee
and Collateral Agreement shall be amended and restated, without novation, in its
entirety to read as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Account Debtor, Accounts, Chattel Paper, Control, Deposit Account,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Proceeds and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Second Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

“Borrower Obligations”: with respect to any Borrower, the collective reference
to the unpaid principal of and interest on the Advances and Reimbursement
Obligations and all other obligations and liabilities of such Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of such Borrower’s Advances
and Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), to any Credit Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Cash Management Service, any Bank Product or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Co-Collateral Agent or to any other
Credit Party that are required to be paid by such Borrower pursuant to the terms
of any of the foregoing agreements, and all interest, reimbursement obligations,
fees, indemnities, costs and expenses accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for any such
amounts is allowed in such proceeding). For purposes of Section 2, Borrower
Obligations shall be deemed to include any obligation of any Group Member (other
than Sears Canada) that is not a Borrower in respect of Cash Management Services
and Bank Products.

“Collateral”: as defined in Section 3.1.

“Control Co-Collateral Agent”: as defined in Section 7.4(b), or any successor
thereto appointed after Bank of America, N.A. has resigned as a Co-Collateral
Agent in accordance with the terms of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Credit Agreement”: as defined in the Recitals.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), any other Loan Document,
any Cash Management Service or any Bank Products to which such Guarantor is a
party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Co-Collateral Agent or
to any other Credit Party that are required to be paid by such Guarantor
pursuant to the terms of this Agreement, any other Loan Document, any Cash
Management Service or any Bank Product, and all guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses, or otherwise,
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise, are
allowed in such proceeding).

“Guarantors”: the collective reference to each Grantor in its capacity as a
guarantor pursuant to Section 2.

“Health Care Laws” means all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, including, but
not limited to, the Social Security Act, the Social Security Amendments of 1972,
the Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

“HIPAA”: means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses, know-how and processes, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

3



--------------------------------------------------------------------------------

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof and (iii) all rights to obtain any reissues or
extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Pharmaceutical Laws” means federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.

“Prescription List”: means all right, title and interest of any Grantor in and
to all prescription files maintained by it or on its behalf, including without
limitation, all patient profiles, customer lists, customer information, and
other records of prescriptions filled by it, in whatever form and wherever
maintained by it or on its behalf, and all goodwill and other intangible assets
arising from the maintenance of such records and the possession of the
information contained therein.

“Securities Act”: the Securities Act of 1933, as amended.

“Software”: means all “software” are such term is defined in the New York UCC
used by any Grantor to process, assemble, prepare for sale, market for sale,
sell or otherwise dispose of the Collateral, other than software embedded in any
category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Subsidiary Guarantor”: each Guarantor other than Holdings.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

4



--------------------------------------------------------------------------------

1.3 Assumption of Obligations by PBDE.

PBDE hereby confirms that, as a result of its merger with PBWV (with PBDE being
the surviving entity of such merger), it has assumed all of the rights and
obligations of PBWV under the Loan Documents (in furtherance of, and not in lieu
of, any assumption or deemed assumption as a matter of law) and is bound by the
Loan Documents as though named therein. For purposes of clarity, any and all
references to “Private Brands, Ltd.” in any Loan Document shall mean and refer
to Private Brands, Ltd., a Delaware corporation.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors (other than the Borrowers) hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Control Co-Collateral Agent, for the ratable benefit of the Credit Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations of
such Borrower. Each Borrower hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Control Co-Collateral Agent, for the ratable
benefit of the Credit Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
other Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations of each such other Borrower.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than, as to
their respective Borrower Obligations, the Borrowers) hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of any Co-Collateral Agent or any other Credit Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
any of the Borrowers may be free from any Borrower Obligations.

(e) No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Co-Collateral
Agent or any other Credit Party from any of the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of any of the Borrower
Obligations or any payment received or collected from such Guarantor in respect
of any of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until each of the
Borrower Obligations (other than contingent indemnification obligations for
which no claim shall have then been asserted) are paid in full, no Letter of
Credit shall be outstanding (unless the same has been cash

 

5



--------------------------------------------------------------------------------

collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments are terminated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Co-Collateral Agents and the other Credit Parties, and each Subsidiary Guarantor
shall remain liable to the Co-Collateral Agents and the other Credit Parties for
the full amount guaranteed by such Subsidiary Guarantor hereunder. This
Section 2.2 shall not apply to Sears in its capacity as a Guarantor of the
Borrower Obligations of SRAC, or to Kmart in its capacity as a Guarantor of the
Borrower Obligations of Kmart Corp.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Co-Collateral
Agent or any other Credit Party, no Guarantor shall be entitled to be subrogated
to any of the rights of any Co-Collateral Agent or any other Credit Party
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Co-Collateral Agents or any other
Credit Party for the payment of any of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution, reimbursement or
indemnification from any Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, and notwithstanding the foregoing, in the
event that any Guarantor possesses any such rights of subrogation, contribution,
reimbursement or indemnification, all such rights shall in all respects be
subordinated and junior in right of payment, until all amounts owing to the
Co-Collateral Agents and the other Credit Parties by each of the Borrowers on
account of its Borrower Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) are paid in full,
no Letter of Credit shall be outstanding (unless the same has been cash
collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation, contribution, reimbursement or
indemnification rights at any time when any of the Borrower Obligations (other
than contingent indemnification obligations for which no claim shall have then
been asserted) shall not have been paid in full, such amount shall be held by
such Guarantor in trust for the Co-Collateral Agents and the other Credit
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be transferred to the Agent’s Account (or as the
Co-Collateral Agents may otherwise direct) in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Co-Collateral Agents or any other Credit Party may be rescinded by the
Co-Collateral Agents or such other Credit Party and any of the Borrower
Obligations continued, and any of the Borrower Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or

 

6



--------------------------------------------------------------------------------

released by the Co-Collateral Agents or any other Credit Party, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Co-Collateral Agents (or the Required
Lenders or all Lenders, as the case may be) or any other Credit Party, if
applicable, may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Co-Collateral Agents or any
other Credit Party for the payment of any of the Borrower Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Co-Collateral
Agents nor any other Credit Party shall have any obligation to any Loan Party or
other Person, to protect, secure, perfect or insure any Lien at any time held by
it as security for any of the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Borrower Obligations and notice of or proof of reliance
by the Co-Collateral Agents or any other Credit Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; each of the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any of the Borrowers and any of the Guarantors, on the
one hand, and the Co-Collateral Agents and the other Credit Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any of the Borrowers or any of the
Guarantors with respect to any of the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement,
any other Loan Document, any Letter of Credit, any Cash Management Service, any
Bank Product or any other document made, delivered or given in connection with
any of the foregoing, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Co-Collateral Agents or any other Credit
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Borrower or any other Person against any Co-Collateral Agent or any other Credit
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any of the Borrowers
for the Borrower Obligations, or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Co-Collateral Agents or any other Credit Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrowers, any other Guarantor or
any other Person or against any collateral security or guarantee for any of the
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Co-Collateral Agents or any other Credit Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any of the Borrowers, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Co-Collateral Agents or any other Credit Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

7



--------------------------------------------------------------------------------

(b) The obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of any Co-Collateral Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Agreement, any other Loan Document, any Letter of Credit, any Cash
Management Service, any Bank Product or any other document made, delivered or
given in connection with any of the foregoing or any other agreement, by any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than upon a
written release of such Guarantor from the Co-Collateral Agents or upon the
indefeasible payment in full in cash of all the Borrower Obligations after the
Commitments have been terminated).

(c) The Co-Collateral Agents and the other Credit Parties may, at their election
upon the occurrence and during the continuance of an Event of Default, foreclose
on any Collateral held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such Collateral in lieu of
foreclosure, compromise or adjust any part of the Borrower Obligations, make any
other accommodation with any Guarantor, or exercise any other right or remedy
available to them against any Guarantor, without affecting or impairing in any
way the liability of any other Guarantor hereunder except to the extent that all
the Borrower Obligations (other than contingent indemnification obligations for
which no claim shall have then been asserted) have been indefeasibly paid in
full in cash and the Commitments have been terminated. Each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Guarantor, as the case may be, or any Collateral.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Co-Collateral Agents or any other
Credit Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid without set-off or counterclaim in Dollars, to the Agent’s Account, or such
other account as the Co-Collateral Agents may designate in accordance with
Section 9.02 of the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Collateral; Grant of Security Interest. Each Grantor hereby grants to the
Control Co-Collateral Agent, for the ratable benefit of the Credit Parties, a
security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

(a) all Credit Card Accounts Receivable;

(b) all Pharmacy Receivables;

(c) all Inventory;

 

8



--------------------------------------------------------------------------------

(d) all Chattel Paper relating to Credit Card Accounts Receivable and Pharmacy
Receivables;

(e) all Instruments relating to Credit Card Accounts Receivable and Pharmacy
Receivables;

(f) all Prescription Lists;

(g) all Documents relating to any Inventory;

(h) all Deposit Accounts;

(i) all cash and cash equivalents;

(j) all books and records pertaining to the Collateral; and

(k) to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

3.2 No Assumption of Liability. The security interest in the Collateral, granted
to the Control Co-Collateral Agent is granted as security only and shall not
subject the Co-Collateral Agents or any other Credit Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Co-Collateral Agents and certain other Credit Parties to enter
into the Credit Agreement and to induce the Lenders and the Swing Line Lender to
make their respective extensions of credit to the Borrowers thereunder and the
Issuing Lender to issue the Letters of Credit, each Grantor hereby represents
and warrants to the Co-Collateral Agents and the other Credit Parties that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Control Co-Collateral Agent for the ratable benefit of the Credit Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Control Co-Collateral Agent, for the ratable benefit
of the Credit Parties, pursuant to this Agreement or as are permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
any Grantor may, as part of its business, transfer and/or grant licenses to
third parties to use Intellectual Property owned, licensed to or developed by a
Grantor so long as such conveyances and/or licenses do not materially impair the
license of the Control Co-Collateral Agent in and to such Intellectual Property.
For purposes of this Agreement and the other Loan Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property.

4.2 Perfected First Priority Liens.

(a) The security interests granted pursuant to this Agreement (a) upon
completion of the filings and other actions specified on Schedule 2 (which, in
the case of all filings and other documents referred to on said Schedule, have
been delivered to the Co-Collateral Agents in completed and, if applicable, duly
executed form) will constitute valid perfected security interests in all of the
Collateral in favor of the Control Co-Collateral Agent, for the ratable benefit
of the Credit Parties, as collateral security

 

9



--------------------------------------------------------------------------------

for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof other than Permitted Liens having
priority over the Liens of the Control Co-Collateral Agent pursuant to
applicable law.

(b) Each Co-Collateral Agent hereby appoints the other Co-Collateral Agents, and
each hereby agrees to serve, as agent and bailee for the others for the limited
purpose of perfecting their respective security interests, granted for the
benefit of the Credit Parties, on the Collateral which may at any time be in its
possession during the term of this Agreement, including, without limitation any
rights with respect to Deposit Accounts, Documents or other Collateral which is
perfected by “control” under the New York UCC or any other applicable
jurisdiction.

4.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 3. Such Grantor has furnished to
the Co-Collateral Agents a charter, certificate of incorporation or other
formation document and good standing certificate as of a date which is recent to
the date hereof.

4.4 Credit Card Accounts Receivable and Pharmacy Receivables.

(a) No amount payable to such Grantor under or in connection with any Credit
Card Accounts Receivable or Pharmacy Receivables is evidenced by any Instrument
or Chattel Paper which has not been delivered to the Co-Collateral Agents.

(b) None of the obligors on any Credit Card Accounts Receivable is a
Governmental Authority.

(c) Each Eligible Credit Card Accounts Receivable is a bona fide existing
payment obligation of a credit card payment processor or an issuer of credit
cards to a Grantor resulting from charges by a customer of a Grantor on credit
cards issued by such issuer in connection with the sale of goods by such
Grantor, or services performed by such Grantor, in each case in the ordinary
course of its business.

(d) Each Eligible Pharmacy Receivable represents a bona fide existing interest
in or claim relating to a policy of insurance which is a right of a Grantor to
payment of a monetary obligation for healthcare goods sold by such Grantor, or
services provided by such Grantor, in each case in the ordinary course of its
business.

(e) Except as would not be reasonably expected to result in a Material Adverse
Effect, there are no facts, events or occurrences which would impair the
validity of any Credit Card Accounts Receivable or any Pharmacy Receivables, or
tend to reduce the amount payable thereunder from the face amount of the claim
or invoice or statements delivered to the Agent with respect thereto (other than
arising in the ordinary course of business).

4.5 Related Intellectual Property. Such Grantor owns or has a license to use all
Intellectual Property which is reasonably necessary to sell the Collateral in
the ordinary course. Such Grantor shall take all reasonable and necessary steps
to maintain and preserve the benefit of each Trademark License, Copyright
License and Patent License which relates to Intellectual Property to the extent
that the use of such Intellectual Property would be reasonably necessary in
connection with the Co-Collateral Agents’ enforcement of any of its remedies
under the Loan Documents. Except for consents which have been obtained, such
Grantor does not own any Eligible Inventory which is subject to any Copyright
License, Trademark License or Patent License or other agreement with any third
party which would require any consent of any third party upon sale or
disposition of that Eligible Inventory where such sale or disposition

 

10



--------------------------------------------------------------------------------

is made pursuant to a going-out-of-business sale, orderly liquidation or similar
sale, in each case, to the extent such going-out-of-business sale, orderly
liquidation or similar sale is conducted at the Stores, and such Grantor will
promptly deliver notice to the Co-Collateral Agents upon entering into any
Copyright License, Trademark License or Patent License or amendment thereto
which would require any such consent.

4.6 [Intentionally Omitted].

4.7 Dealer Store Inventory. Except as would not be reasonably expected to result
in a Material Adverse Effect, (a) all of the Inventory at each Dealer Store is
owned by a Grantor free and clear of any and all Liens or claims of others
except as permitted under the Credit Agreement, and (b) all such Inventory is
subject to a legal, valid and perfected security interest in favor of the
applicable Grantor, which is prior to any other Lien on such Inventory.

4.8 Pharmaceutical Laws.

(a) The Grantors have obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of their
businesses under any Pharmaceutical Law, except where the failure to obtain such
permits, licenses or other authorizations would not reasonably be expected to
have a Material Adverse Effect.

(b) The Grantors are in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, and are also in compliance with
all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.

(c) None of the Grantors have any liabilities, claims against them, and
presently outstanding notices imposed or based upon any provision of any
Pharmaceutical Law, except for such liabilities, claims, citations or notices
which individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect.

4.9 HIPAA Compliance.

(a) To the extent that and for so long as a Grantor is a “covered entity” within
the meaning of HIPAA, and except as would not be reasonably expected to result
in a Material Adverse Effect, such Grantor (i) has undertaken or will promptly
undertake all applicable surveys, audits, inventories, reviews, analyses and/or
assessments (including any required risk assessments) of all areas of its
business and operations required by HIPAA and/or that could be adversely
affected by failure of such Grantor to be HIPAA Compliant (as defined below);
(ii) has developed or will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented
or will implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Grantor is or becomes HIPAA Compliant.

(b) For purposes hereof, “HIPAA Compliant” shall mean that a Grantor to the
extent legally required (i) is or will use commercially reasonable efforts to be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (ii) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any

 

11



--------------------------------------------------------------------------------

administrative or other regulatory review, survey, process or proceeding (other
than routine surveys or reviews conducted by any government health plan or other
accreditation entity) that could result in any of the foregoing or that has or
could reasonably be expected to have a Material Adverse Effect.

4.10 Compliance with Health Care Laws.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Grantor is in compliance with all Health Care Laws, including all
Medicare and Medicaid program rules and regulations applicable to it. Without
limiting the generality of the foregoing, except as would not be expected to
result in a Material Adverse Effect, no Grantor has received notice of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Grantor has maintained all records required to be maintained by the
Joint Commission on Accreditation of Healthcare Organizations, the Food and Drug
Administration, Drug Enforcement Agency and State Boards of Pharmacy and the
Federal and State Medicare and Medicaid programs as required by the Health Care
Laws or other applicable law or regulation and each Grantor and the owners of
the facilities and other businesses managed by any Grantor have all permits,
licenses, franchises, certificates and other approvals or authorizations of
Governmental Authority as are required under Health Care Laws and such insurance
laws and regulations, as are applicable thereto.

4.11 Prescription Lists. Except as provided under applicable law, including any
applicable Health Care Laws, Pharmaceutical Laws and privacy laws, and except as
would not be expected to result in a Material Adverse Effect, (i) there are no
limitations or restrictions on the rights of any Grantor to sell, transfer or
otherwise assign any Prescription List to any third party; and (ii) each
Prescription List is in good and marketable condition.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Co-Collateral Agents and the other
Credit Parties that, until the Obligations (other than contingent
indemnification obligations for which no claim shall have then been asserted)
shall have been paid in full, no Letter of Credit shall be outstanding (unless
the same has been cash collateralized in an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit and all
other Reimbursement Obligations or back-to-back letters of credit from an issuer
and on terms acceptable to the Issuing Lender have been provided in respect of
such Letters of Credit) and the Commitments shall have terminated:

5.1 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Chattel Paper or transferable records, such Instrument, Chattel
Paper or transferable records, shall be promptly delivered to the Control
Co-Collateral Agent, duly indorsed in a manner satisfactory to the Control
Co-Collateral Agent, to be held as Collateral pursuant to this Agreement.

5.2 Maintenance of Insurance. Such Grantor will maintain insurance as and to the
extent required under the Credit Agreement.

5.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

 

12



--------------------------------------------------------------------------------

(b) At any time and from time to time, upon the written request of the
Co-Collateral Agents, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Co-Collateral
Agents may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) to the extent applicable, taking any actions necessary to enable the
Co-Collateral Agents to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

5.4 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Co-Collateral Agents and delivery to the Co-Collateral
Agents of all additional financing statements and other documents reasonably
requested by the Co-Collateral Agents to maintain the validity, perfection and
priority of the security interests provided for herein, change its
organizational form from that of a registered entity to an unregistered entity
(or from an unregistered entity to a registered entity) or change its
jurisdiction of organization from that referred to in Section 4.3. Such Grantor
will provide 15 days’ prior written notice to the Co-Collateral Agents of any
change in its name or organizational form (other than changes in organizational
form referred to in the immediately preceding sentence).

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Credit Card Accounts Receivable and Pharmacy
Receivables. (a) At any time after the occurrence and during the continuance of
a Cash Dominion Event, any payments of Credit Card Accounts Receivable and
Pharmacy Receivables, when collected by any Grantor, shall be transferred and
maintained in accordance with Section 6.01(m) of the Credit Agreement.

(b) At the Co-Collateral Agents’ request, at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Co-Collateral Agents all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Credit Card Accounts
Receivable and the Pharmacy Receivables, including, without limitation, all
original orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) Each Co-Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Credit Card Accounts Receivable and the Pharmacy Receivables
to verify with them to such Co-Collateral Agent’s satisfaction the existence,
amount and terms of any Credit Card Accounts Receivable and Pharmacy
Receivables.

(b) Upon the request of the Co-Collateral Agents at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Credit Card Accounts Receivable and the Pharmacy
Receivables that the Credit Card Accounts Receivable and the Pharmacy
Receivables have been assigned to the Co-Collateral Agents for the ratable
benefit of the Credit Parties and that payments in respect thereof shall be made
directly to the Control Co-Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Credit Card Accounts Receivable and the Pharmacy
Receivables to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Co-Collateral Agent nor any other Credit Party
shall have any

 

13



--------------------------------------------------------------------------------

obligation or liability under any Credit Card Accounts Receivable or Pharmacy
Receivables (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by any Co-Collateral Agent or any other Credit
Party of any payment relating thereto, nor shall any Co-Collateral Agent or any
other Credit Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Credit Card Accounts Receivable or
Pharmacy Receivables (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 [Intentionally Omitted].

6.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, and the Obligations shall have been accelerated or a Liquidation
shall have been commenced, the Agent shall apply all or any part of Proceeds
constituting Collateral, whether or not held in the Agent’s Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

First, to pay all incurred and unpaid fees, expenses, indemnities, and other
amounts (including fees, charges and disbursements of counsel to the Agent and
the Co-Collateral Agents) payable to the Agent and the Co-Collateral Agents
(each in its capacity as such) under the Loan Documents, pro rata among such
Persons according to the amounts of such Obligations then due and owing and
remaining unpaid to each;

Second, to pay all incurred and unpaid expenses, indemnities, and other amounts
(other than principal, interest and fees, and Obligations relating to Cash
Management Services and Bank Products) payable to the Lenders, the Swingline
Lender and the Issuing Lenders (including fees, charges and disbursements of
counsel to the respective Lenders, the Swingline Lender and the Issuing Lenders
and amounts payable under Section 2.12), under the Loan Documents, pro rata
among such Persons according to the amounts of such Obligations then due and
owing and remaining unpaid to each;

Third, to pay all accrued and unpaid interest on all Permitted Overadvances, to
the Agent or pro rata among the Lenders, as applicable, according to the amounts
of such Obligations then due and owing and remaining unpaid to each;

Fourth, to pay all the unpaid principal on all Permitted Overadvances, to the
Agent or pro rata among the Lenders, as applicable, according to the amounts of
such Obligations then due and owing and remaining unpaid to each;

Fifth, to pay all accrued and unpaid interest on the Swingline Advances (to the
extent that Swingline Advances have not been refinanced by a Revolving Advance);

Sixth, to pay all the unpaid principal of the Swingline Advances (to the extent
that Swingline Advances have not been refinanced by a Revolving Advance);

Seventh, to pay all accrued and unpaid interest on all Advances, and fees,
payable to the Lenders and the Issuing Lenders under the Loan Documents, pro
rata among such Persons according to the amounts of such Obligations then due
and owing and remaining unpaid to each;

 

14



--------------------------------------------------------------------------------

Eighth, to pay all the unpaid principal on all Advances, pro rata among the
Lenders according to the amounts of such Obligations then due and owing and
remaining unpaid to the Lenders;

Ninth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations (other than Obligations relating to Cash Management
Services and Bank Products), pro rata among the Lenders according to the amounts
of the Obligations (other than Obligations relating to Cash Management Services
and Bank Products) then due and owing and remaining unpaid to the Lenders;

Tenth, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Cash Management
Services and the prepayment, settlement and termination of Cash Management
Services, pro rata among the applicable Lenders and Affiliates thereof according
to the amounts then due and owing and remaining unpaid in respect of Cash
Management Services;

Eleventh, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Bank Products, pro
rata among the applicable Lenders and Affiliates thereof according to the
amounts that would become due and owing upon the prepayment, settlement and
termination of such Bank Products; and

Twelfth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding (unless the same has been cash
collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments shall have terminated shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.

6.5 Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Co-Collateral Agents, on behalf of the Credit Parties, may (and
at the direction of the Required Lenders shall) exercise, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the
Co-Collateral Agents, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may (and at the direction of the Required Lenders shall) in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Co-Collateral Agent or any Credit Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor. The
Co-Collateral Agents or any other Credit Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption, stay, valuation or appraisal on
the part of any Grantor, which right or equity is hereby waived and released,
and may credit against the purchase price the amount of any claim then due and
payable from any Grantor on account of the Obligations owed to the Co-Collateral
Agents or any other Credit Party, and the Co-Collateral Agents or such other
Credit Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
Each Grantor further agrees, at the Co-Collateral Agents’ request, to assemble
the Collateral and make it available to the Co-Collateral Agents at

 

15



--------------------------------------------------------------------------------

the Grantor’s sole risk and expense, at places which the Co-Collateral Agents
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Co-Collateral Agents shall apply the net proceeds of any action taken by it
pursuant to this Section 6.5, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Co-Collateral Agents and the other Credit Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in the order set forth in
Section 6.4, and only after such application and after the payment by the
Co-Collateral Agents of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Co-Collateral Agents account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Co-Collateral Agent or any other Credit Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. No Co-Collateral Agent shall be obligated to
make any sale or other disposition of any Collateral if it shall determine not
to do so, regardless of the fact that notice of sale or other disposition of
such Collateral shall have been given. The Co-Collateral Agents may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. Any public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Co-Collateral Agents may fix and state in the notice of such sale. If any of the
Collateral is sold, leased, or otherwise disposed of by the Co-Collateral Agents
on credit, the Obligations shall not be deemed to have been reduced as a result
thereof unless and until payment is finally received thereon by the
Co-Collateral Agents.

(b) If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Inventory, the Co-Collateral Agents may conduct one or
more going out of business sales, in the Co-Collateral Agents’ own right or by
one or more agents and contractors. Such sale(s) may be conducted upon any
premises owned, leased, or occupied by any Grantor. The Co-Collateral Agents and
any such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Co-Collateral Agents or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Co-Collateral Agents or such
agent or contractor and neither any Grantor nor any Person claiming under or in
right of any Grantor shall have any interest therein. Each purchaser at any such
going out of business sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor.

(c) If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Accounts, the Co-Collateral Agents may: (i) demand,
collect and receive any amounts relating thereto, as the Co-Collateral Agents
may reasonably determine; (ii) commence and prosecute any actions in any court
for the purposes of collecting any such Accounts and enforcing any other rights
in respect thereof; (iii) defend, settle or compromise any action brought and,
in connection therewith, give such discharges or releases as the Co-Collateral
Agents may reasonably deem appropriate; (iv) without limiting the Co-Collateral
Agents’ rights set forth in Section 7.1, receive, open and dispose of mail
addressed to any Grantor and endorse checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
evidencing payment, shipment or storage of the goods giving rise to such
Accounts or securing or relating to such Accounts, on behalf of and in the name
of such Grantor; and (v) sell, assign, transfer, make any agreement in respect
of, or otherwise deal with or exercise rights in respect of, any such Accounts
or the goods or services which have given rise thereto, as fully and completely
as though the Co-Collateral Agents were the absolute owner thereof for all
purposes.

 

16



--------------------------------------------------------------------------------

(d) If an Event of Default shall occur and be continuing, with or without legal
process and with or without prior notice or demand for performance, the
Co-Collateral Agents may enter upon, occupy, and use any premises owned or
occupied by each Grantor. The Co-Collateral Agents shall not be required to
remove any of the Collateral from any such premises upon the Co-Collateral
Agents taking possession thereof, and may render any Collateral unusable to the
Grantors. In no event shall the Co-Collateral Agents be liable to any Grantor
for use or occupancy by the Co-Collateral Agents of any premises pursuant to
this Section 6.5, nor for any charge (such as wages for the Grantors’ employees
and utilities) reasonably incurred in connection with the Co-Collateral Agents’
exercise of the Co-Collateral Agents’ rights and remedies hereunder.

(e) For purposes of this Section 6.5, a written and fully executed agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof. The Co-Collateral Agents shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Co-Collateral Agents shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full.

(f) To the extent permitted by applicable law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

6.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Co-Collateral Agents or any other Credit Party to collect such deficiency.

6.7 Grant of License in Intellectual Property, Software and other Assets.

(a) For the purpose of enabling the Co-Collateral Agents to exercise the rights
and remedies under Section 6 at such time as the Co-Collateral Agents shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby (i) assigns and transfers to the Co-Collateral
Agents and grants each Co-Collateral Agent, for the benefit of the Co-Collateral
Agents and the other Credit Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or any other compensation to such
Grantor or any Affiliate of such Grantor) to use, license or sublicense, any
Related Intellectual Property now owned or licensed or hereafter owned, licensed
or otherwise acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (ii) irrevocably agrees that the
Co-Collateral Agents may sell any of such Grantor’s Inventory directly to any
Person, including, without limitation, Persons who have previously purchased
such Grantor’s Inventory from such Grantor and in connection with any such sale
or other enforcement of the Co-Collateral Agents’ rights under this Agreement,
may sell Inventory which bears any Trademark owned by or licensed to such
Grantor and any Inventory that is covered by any Copyright owned by or licensed
to such Grantor and the Co-Collateral Agents may finish any work in process and
affix any Trademark owned by or licensed to such Grantor and sell such Inventory
as provided herein; provided that, notwithstanding the foregoing, except as
provided in any agreement between the Control Co-Collateral Agent and the owner
or licensor of such Intellectual Property, this Agreement shall not constitute a
license to use, license or sublicense, any Intellectual Property to the extent
such license or sublicense is prohibited by or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such Intellectual
Property, except to the extent that (x) the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is

 

17



--------------------------------------------------------------------------------

ineffective under applicable law, or (y) the contract, license, agreement,
instrument or other document pursuant to which such Grantor was granted its
rights to any such Intellectual Property was issued by a Subsidiary or Affiliate
of such Grantor (and is not subject to an applicable constraint in an
over-license or other agreement with a third party).

(b) For the purpose of enabling the Co-Collateral Agents to exercise the rights
and remedies under Section 6 at such time as the Co-Collateral Agents shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby assigns and transfers to the Co-Collateral Agents
and grants to the Co-Collateral Agents, for the benefit of the Co-Collateral
Agents and the other Credit Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or any other compensation to such
Grantor or any other Person) to use, license or sublicense, any Software now
owned or licensed or hereafter owned, licensed or otherwise acquired by such
Grantor; provided that, notwithstanding the foregoing, except as provided in any
agreement between the Control Co-Collateral Agent and the owner or licensor of
such Software, this Agreement shall not constitute a license to use, license or
sublicense, any Software to the extent such license or sublicense is prohibited
by or results in the termination of or requires any consent not obtained under,
any contract, license, agreement, instrument or other document evidencing or
giving rise to such Software, except to the extent that (i) the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, or (ii) the contract, license, agreement,
instrument or other document pursuant to which such Grantor was granted its
rights to any such Software was issued by a Subsidiary or Affiliate of such
Grantor (and is not subject to an applicable constraint in an over-license or
other agreement with a third party).

(c) Without duplication of the rights granted to the Co-Collateral Agents in
clauses (a) and (b) of this Section 6.7, and for the purpose of enabling the
Co-Collateral Agents to exercise the rights and remedies under Section 6 at such
time as the Co-Collateral Agents shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby assigns and
transfers to the Co-Collateral Agents and grants to the Co-Collateral Agents,
for the benefit of the Co-Collateral Agents and the other Credit Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty, rent
or any other compensation to such Grantor or any other Person), to use, license
or sublicense, any real property or personal property of such Grantor which does
not constitute Collateral, including but not limited to, all Equipment,
Fixtures, General Intangibles and Goods, whether now or hereafter owned, leased
or occupied by such Grantor; provided that, notwithstanding the foregoing,
except as provided in any agreement between the Control Co-Collateral Agent and
the owner or licensor of such real or personal property, this Agreement shall
not constitute a license to use, license or sublicense, any real or personal
property to the extent such license or sublicense is prohibited by or results in
the termination of or requires any consent not obtained under, any lease,
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or any rights therein, except to the extent that (i) the
term in such lease, contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, or (ii) the contract, license,
agreement, instrument or other document pursuant to which such Grantor was
granted its rights to any such real property or personal property was issued by
a Subsidiary or Affiliate of such Grantor (and is not subject to an applicable
constraint in an over-license or other agreement with a third party).

SECTION 7. THE CO-COLLATERAL AGENTS

7.1 Co-Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints each Co-Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full

 

18



--------------------------------------------------------------------------------

irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives each Co-Collateral Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Credit Card Accounts
Receivable and Pharmacy Receivables or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Co-Collateral Agents for the
purpose of collecting any and all such moneys due under any Credit Card Accounts
Receivable and Pharmacy Receivables or with respect to any other Collateral
whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii) execute, in connection with any sale provided for in Section 6.5, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iv) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent, or as the Co-Collateral Agents shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Co-Collateral Agents may deem appropriate; and
(7) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Co-Collateral Agents were the absolute owner thereof for all purposes, and do,
at the Co-Collateral Agents’ option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Co-Collateral Agents deems
necessary to protect, preserve or realize upon the Collateral and the
Co-Collateral Agents’ and the other Credit Parties security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Co-Collateral Agents agree that they will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Co-Collateral Agents, at their option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

19



--------------------------------------------------------------------------------

(c) Without limitation to any Co-Collateral Agent’s or any other Credit Party’s
rights to payment, reimbursement or indemnification under any other Loan
Document, the expenses of the Co-Collateral Agents incurred in connection with
actions undertaken as provided in Sections 7.1 and 8.4, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Base Rate Advances
made by the Lenders under the Credit Agreement, from the date of payment by any
such Co-Collateral Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Co-Collateral Agents on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Co-Collateral Agents. Each Co-Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as such Co-Collateral Agent deals with
similar property for its own account. Neither the Co-Collateral Agents nor any
other Credit Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Co-Collateral Agents
and the other Credit Parties hereunder are solely to protect the Co-Collateral
Agents’ and the other Credit Parties interests in the Collateral and shall not
impose any duty upon the Co-Collateral Agents or any other Credit Party to
exercise any such powers. The Co-Collateral Agents and the other Credit Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

7.3 Execution of Financing Statements. Each Grantor authorizes the Co-Collateral
Agents to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Co-Collateral Agents
determine appropriate to perfect the security interests of the Co-Collateral
Agents under this Agreement. Each Grantor hereby ratifies and authorizes the
filing by the Co-Collateral Agents of any financing statement with respect to
the Collateral made prior to the date hereof.

7.4 Authority of the Co-Collateral Agents and the Control Co-Collateral Agent.

(a) Each Grantor acknowledges that the rights and responsibilities of the
Co-Collateral Agents under this Agreement with respect to any action taken by
the Co-Collateral Agents or the exercise or non-exercise by the Co-Collateral
Agents of any request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Co-Collateral
Agents and the other Credit Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Co-Collateral Agents and the Grantors, the
Co-Collateral Agents shall be conclusively presumed to be acting as agent for
the Credit Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

(b) Wells Fargo Bank, National Association and General Electric Capital
Corporation hereby appoint Bank of America, N.A., in its capacity as a
Co-Collateral Agent, as agent to the Co-Collateral

 

20



--------------------------------------------------------------------------------

Agents for purposes of filing financing statements and entering into Blocked
Account Agreements and other control agreements, in connection with the
perfection of a security interest in the Collateral which was granted for the
benefit of the Credit Parties (the “Control Co-Collateral Agent”). Each Grantor
acknowledges that any and all actions to be taken by the Co-Collateral Agents
hereunder shall be taken individually by the Control Co-Collateral Agent, and
all such actions shall have the full force and effect as though taken jointly by
all the Co-Collateral Agents.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.01 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Co-Collateral
Agents or any Grantor hereunder shall be effected in the manner provided for in
Section 9.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Co-Collateral Agents nor any other Credit Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Co-Collateral Agent or any other Credit
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Co-Collateral Agents or
any other Credit Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Co-Collateral
Agents or such other Credit Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

8.4 Enforcement Expenses; Indemnification. Without limitation to any
Co-Collateral Agent’s or any other Credit Party’s rights to payment,
reimbursement or indemnification under any other Loan Document:

(a) each Grantor jointly and severally agrees to pay or reimburse each
Co-Collateral Agent and the other Credit Parties for all their costs and
expenses incurred in collecting against any Grantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents, including, without limitation, the
fees and disbursements of the Credit Parties’ counsel in accordance with the
terms of the Credit Agreement;

(b) each Grantor agrees to pay, and to save the Co-Collateral Agents and the
other Credit Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement and the other Loan Documents;

(c) each Grantor agrees to pay, and to save the Co-Collateral Agents and the
other Credit Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement and the
other Loan Documents to the extent the Borrowers would be required to do so
pursuant to Section 9.04 of the Credit Agreement; and

 

21



--------------------------------------------------------------------------------

(d) to the fullest extent permitted by applicable Law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Co-Collateral Agent and
the other Credit Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby. No Co-Collateral Agent or any other
Credit Party shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by any such Co-Collateral Agent or other Credit Party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Co-Collateral Agent or
other Credit Party as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

(e) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents, the termination of the Commitments, the release of the
Collateral from the Liens created hereby and the termination of this Agreement.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Co-Collateral
Agents and the other Credit Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Co-Collateral Agents.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Co-Collateral Agent
and each of the other Credit Parties at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, at any time held or owing by any such
Co-Collateral Agent or other Credit Party to or for the credit or the account of
such Grantor, or any part thereof in such amounts as such Co-Collateral Agent or
other Credit Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Co-Collateral Agent or other Credit Party
hereunder and claims of every nature and description of such Co-Collateral Agent
or other Credit Party against such Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document, any Cash
Management Services, any Bank Product or otherwise, as such Co-Collateral Agent
or other Credit Party may elect, whether or not any Co-Collateral Agent or any
other Credit Party has made any demand for payment. The applicable Co-Collateral
Agent or Credit Party shall notify such Grantor promptly of any such set-off and
the application made by such Co-Collateral Agent or other Credit Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Co-Collateral
Agents and the other Credit Parties under this Section 8.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Co-Collateral Agents and the other Credit Parties may have.

8.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or electronic mail of “PDF” file
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

22



--------------------------------------------------------------------------------

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Co-Collateral Agents and the other Credit Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Co-Collateral
Agents or the other Credit Parties relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

8.12 [Intentionally Omitted].

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Co-Collateral Agents nor any other Credit Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, any of the other Loan Documents, any Cash
Management Service or any Bank Product, and the relationship between the
Grantors, on the one hand, and the Co-Collateral Agents and the other Credit
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Grantors and the Credit Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrowers that is required to
become a party to this Agreement pursuant to Section 6.01(i) of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. (a) This Agreement, the Lien in favor of the Co-Collateral Agents
(for the benefit of the Credit Parties) and all other security interests granted
hereby shall terminate with respect to all Obligations when (i) the Commitments
shall have expired or been terminated, (ii) the principal of and interest on
each Advance and all fees and other Obligations (other than (A) contingent
indemnification obligations for which claims have not been asserted and
(B) unless the Obligations have been accelerated as a result of the occurrence
of any Event of Default or the Loan Parties are liquidating substantially all of
their assets, subject to the first proviso hereto, Obligations in respect of
Bank Products and Cash

 

23



--------------------------------------------------------------------------------

Management Services) shall have been indefeasibly paid in full in cash, and
(iii) all Letters of Credit shall have (A) expired or terminated and have been
reduced to zero, (B) been Cash Collateralized to the extent required by the
Credit Agreement, or (C) been supported by another letter of credit in a manner
reasonably satisfactory to the Issuing Lender and the Co-Collateral Agents,
provided, however, that in connection with the termination of this Agreement,
the Co-Collateral Agents may require such indemnities or, in the case of the
succeeding clause (y) only, collateral security as they shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, and (y) any Obligations that may then exist or
thereafter arise with respect to Bank Products and Cash Management Services to
the extent not provided for thereunder; provided, further, that this Agreement
and the security interest granted herein shall be reinstated if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Credit Party upon the bankruptcy or reorganization of any
Borrower, Grantor or other Loan Party. At the request and sole expense of any
Grantor following any such termination, the Co-Collateral Agents shall deliver
to such Grantor any Collateral held by the Co-Collateral Agents hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Collateral shall be released from the Liens created hereby without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to such Grantor or its transferee, as the case may be,
and the Co-Collateral Agents, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrowers, the
Co-Collateral Agents shall release any Grantor from its obligations hereunder,
including, without limitation, its obligations pursuant to Section 2 hereof, and
shall execute and deliver to the Borrowers all releases or other documentation
reasonably necessary or desirable to evidence such release, in the event that
all the equity interest of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement and/or in the
event that such Grantor shall dispose of all or substantially all of its assets
and shall cease to own any Collateral.

8.16 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Grantor
hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to Holdings at its address
specified pursuant to Section 9.02 of the Credit Agreement. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in

 

24



--------------------------------------------------------------------------------

any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

8.17 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE AGENT, THE
CO-COLLATERAL AGENTS OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

8.18 Existing Guarantee and Collateral Agreement. This Agreement shall amend and
restate the Existing Guarantee and Collateral Agreement in its entirety, and the
rights and obligations of the parties under the Existing Guarantee and
Collateral Agreement shall be subsumed within and be governed by this Agreement.

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

Grantors: SEARS ROEBUCK ACCEPTANCE CORP. By:  

/s/ Karen M. Smathers

Name:   Karen M. Smathers Title:   President KMART CORPORATION By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller SEARS
HOLDINGS CORPORATION By:  

/s/ Michael D. Collins

Name:   Michael D. Collins Title:   Senior Vice President and Chief Financial
Officer A&E HOME DELIVERY, LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller A&E
LAWN & GARDEN, LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller A&E
SIGNATURE SERVICE, LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller



--------------------------------------------------------------------------------

CALIFORNIA BUILDER APPLIANCES, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President FLORIDA BUILDER APPLIANCES,
INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President KLC, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President KMART HOLDING CORPORATION By:
 

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller KMART OF
MICHIGAN, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President KMART OF WASHINGTON LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller



--------------------------------------------------------------------------------

KMART STORES OF ILLINOIS LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller KMART
STORES OF TEXAS LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller
KMART.COM LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President LANDS’ END, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President LANDS’ END DIRECT MERCHANTS,
INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President MYGOFER LLC By:   Kmart
Corporation, its Sole Member By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller PRIVATE
BRANDS, LTD. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President



--------------------------------------------------------------------------------

SEARS AUTHORIZED HOMETOWN STORES, LLC By:   Sears, Roebuck and Co., its Sole
Member By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller SEARS
BRANDS MANAGEMENT CORPORATION By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President SEARS HOLDINGS MANAGEMENT
CORPORATION By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller SEARS
HOME APPLIANCE SHOWROOMS, LLC By:   Sears, Roebuck and Co., its Sole Member By:
 

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller SEARS
HOME IMPROVEMENT PRODUCTS, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President SEARS OUTLET STORES, L.L.C.
By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President



--------------------------------------------------------------------------------

SEARS PROTECTION COMPANY By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President SEARS PROTECTION COMPANY
(FLORIDA), L.L.C. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President SEARS, ROEBUCK AND CO. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Senior Vice President and Controller SEARS,
ROEBUCK DE PUERTO RICO, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President SOE, INC. By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President STARWEST, LLC By:  

/s/ William K. Phelan

Name:   William K. Phelan Title:   Vice President



--------------------------------------------------------------------------------

Co-Collateral Agents: BANK OF AMERICA, N.A. By:  

/s/ Christine M. Scott

Name:   Christine M. Scott Title:   SVP-Director WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Joseph Burt

Name:   Joseph Burt Title:   Director GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Kristina M. Miller

Name:  

Kristina M. Miller

Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1

GRANTORS AND NOTICE ADDRESSES OF GRANTORS

 

Grantor

  

Notice Address

Sears Roebuck Acceptance Corp.   

3711 Kennett Pike

Greenville, DE 19807

Kmart Corporation   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Holdings Corporation   

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Home Delivery, LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Lawn & Garden, LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Signature Service, LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

California Builder Appliances, Inc.   

6085 State Farm Dr., Suite 200

Rohnert Park, CA 94928

Florida Builder Appliances, Inc.   

1742 W. Atlantic Blvd.

Pompano Beach, FL 33069

KLC, Inc.   

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Holding Corporation   

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart of Michigan, Inc.   

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart of Washington LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Stores of Illinois LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Stores of Texas LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart.com LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Lands’ End Direct Merchants, Inc.   

1 Lands’ End Lane

Dodgeville, WI 53595

Lands’ End, Inc.   

1 Lands’ End Lane

Dodgeville, WI 53595

MyGofer LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Private Brands, Ltd.   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Authorized Hometown Stores, LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Brands Management Corporation   

3333 Beverly Road

Hoffman Estates, IL 60179



--------------------------------------------------------------------------------

Grantor

  

Notice Address

Sears Holdings Management Corporation   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Home Appliance Showrooms, LLC   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Home Improvement Products, Inc.   

1024 Florida Central Parkway

Longwood, FL 32752

Sears Outlet Stores, L.L.C.   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Protection Company   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Protection Company (Florida), L.L.C.   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears, Roebuck and Co.   

3333 Beverly Road

Hoffman Estates, IL 60179

Sears, Roebuck de Puerto Rico, Inc.   

Montehiedra Town Center-Kmart 2nd Flr.

9410 Avenida Los Romeros

San Juan, PR 00926

SOE, Inc.   

960 Sherman Street, Suite B

San Diego, CA 92110

StarWest, LLC   

9025 S. Kyrene Road

Tempe, AZ 85284



--------------------------------------------------------------------------------

Schedule 2

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

UCC-1 Financing Statements to be filed against the Grantors specified below with
the Secretary of State of the jurisdictions set forth next to such Grantor’s
name:

 

Grantor

  

Jurisdiction

Sears Roebuck Acceptance Corp.

   Delaware

Kmart Corporation

   Michigan, Puerto Rico and Guam

Sears Holdings Corporation

   Delaware

A&E Home Delivery, LLC

   Delaware

A&E Lawn & Garden, LLC

   Delaware

A&E Signature Service, LLC

   Delaware

California Builder Appliances, Inc.

   Delaware

Florida Builder Appliances, Inc.

   Delaware

KLC, Inc.

   Texas

Kmart Holding Corporation

   Delaware

Kmart of Michigan, Inc.

   Michigan

Kmart of Washington LLC

   Washington

Kmart Stores of Illinois LLC

   Illinois

Kmart Stores of Texas LLC

   Texas

Kmart.com LLC

   Delaware

Lands’ End Direct Merchants, Inc.

   Delaware

Lands’ End, Inc.

   Delaware

MyGofer LLC

   Delaware

Private Brands, Ltd.

   Delaware



--------------------------------------------------------------------------------

Sears Authorized Hometown Stores, LLC

   Delaware and Puerto Rico

Sears Brands Management Corporation

   Delaware and Puerto Rico

Sears Holdings Management Corporation

   Delaware and Puerto Rico

Sears Home Appliance Showrooms, LLC

   Delaware

Sears Home Improvement Products, Inc.

   Pennsylvania

Sears Outlet Stores, L.L.C.

   Delaware and Puerto Rico

Sears Protection Company

   Illinois

Sears Protection Company (Florida), L.L.C.

   Florida

Sears, Roebuck and Co.

   New York, Puerto Rico and Guam

Sears, Roebuck de Puerto Rico, Inc.

   Delaware and Puerto Rico

SOE, Inc.

   Delaware

StarWest, LLC

   Delaware

Other Actions

 

1. Establishing control over Collateral for which perfection requires possession
or control (as defined in the New York UCC), including cash and cash equivalents
and Deposit Accounts (for which an appropriate agreement with the applicable
depository institution, broker, intermediary or other institution with which
such assets are held would be needed).

 

2. Any steps required for perfection of Collateral that cannot be perfected by
possession or control of such Collateral or the filing of a UCC-1 financing
statement in the jurisdiction in which the applicable grantor is organized or
domiciled.



--------------------------------------------------------------------------------

Schedule 3

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

  

Jurisdiction of Organization

  

Identification

Number

Sears Roebuck Acceptance Corp.

   Delaware    0506120

Kmart Corporation

   Michigan    142467

Sears Holdings Corporation

   Delaware    3881360

A&E Home Delivery, LLC

   Delaware    3877029

A&E Lawn & Garden, LLC

   Delaware    3748766

A&E Signature Service, LLC

   Delaware    3748765

California Builder Appliances, Inc.

   Delaware    2862479

Florida Builder Appliances, Inc.

   Delaware    2143982

KLC, Inc.

   Texas    1276656

Kmart Holding Corporation

   Delaware    3648953

Kmart of Michigan, Inc.

   Michigan    33800A

Kmart of Washington LLC

   Washington    602292492

Kmart Stores of Illinois LLC

   Illinois    00912026

Kmart Stores of Texas LLC

   Texas    800200422

Kmart.com LLC

   Delaware    3138594

Lands’ End Direct Merchants, Inc.

   Delaware    2863159

Lands’ End, Inc.

   Delaware    2099220

MyGofer LLC

   Delaware    4631467

Private Brands, Ltd.

   Delaware    4954665

Sears Authorized Hometown Stores, LLC

   Delaware    4516552

Sears Brands Management Corporation

   Delaware    0617118

Sears Holdings Management Corporation

   Delaware    4041132

Sears Home Appliance Showrooms, LLC

   Delaware    4675850

Sears Home Improvement Products, Inc.

   Delaware    2204417

Sears Outlet Stores, L.L.C.

   Delaware    4516559

Sears Protection Company

   Illinois    61825622

Sears Protection Company (Florida), L.L.C.

   Florida    L03000020977

Sears, Roebuck and Co.

   New York    NONE Sears, Roebuck de Puerto Rico, Inc.    Delaware    0561919
SOE, Inc.    Delaware    3816328 StarWest, LLC    Delaware    3833707



--------------------------------------------------------------------------------

Annex 1

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [                    , 20    ], made by
[                                        ] (the “Additional Grantor”), in favor
of Bank of America, N.A., Wells Fargo Bank, National Association and General
Electric Capital Corporation, as co-collateral agents (collectively in such
capacity, the “Co-Collateral Agents”), for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Sears Holdings Corporation (“Holdings”), Sears Roebuck Acceptance Corp.
(“SRAC”), Kmart Corporation (“Kmart Corp.” and, together with SRAC, the
“Borrowers”), the Lenders, Bank of America, N.A., as administrative agent and
the Co-Collateral Agents, among others, have entered into a certain Second
Amended and Restated Credit Agreement, dated as of April 8, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrowers and
certain of their Affiliates (other than the Additional Grantor) have entered
into a certain Second Amended and Restated Guarantee and Collateral Agreement,
dated as of April 8, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), in favor of the
Co-Collateral Agents for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[Remainder of Page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3